UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21092 OCTuS, Inc. (Exact name of registrant as specified in its charter) Nevada 33-0013439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Research Drive, Davis, California95618 (Address of principal executive offices) (530) 564-0200 (Issuer’s Telephone Number) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No As of August 23, 2010, the registrant had 45,624,072 shares of common stock outstanding. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Page Item 1.Financial Statements Consolidated Balance Sheets as ofJune 30, 2010 and December 31, 2009 (Unaudited) 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART II. OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults upon Senior Securities 22 Item 4.Submission of Matters to a Vote of Security Holders 22 Item 5.Other Information 22 Item 6.Exhibits 24 SIGNATURES 25 2 PART 1. FINANCIAL INFORMATION Item 1.Financial Statements OCTuS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable – trade - Deferred financing costs, net - Other current assets TOTAL CURRENT ASSETS Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Accounts payable – related parties Accrued liabilities – related parties Stock payable Notes payable Notes payable – related parties Convertible notes payable – current portion Total current liabilities LONG TERM LIABILITIES Notes payable – long term - Convertible notes, net of unamortized discount of $80,743 and $17,709, respectively TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT Series A preferred stock, $0.001 par value, 300,000 shares authorized, no shares issued or outstanding - - Series B preferred stock, $0.001 par value, 910,000 shares authorized, no shares issued or outstanding - - Series C 6% cumulative preferred stock, $0.001 par value, 250,000 shares authorized, no shares issued and outstanding - - Undesignatedpreferred stock, $0.001 par value, 540,000 shares authorized,no shares issued or outstanding - - Common stock,$0.001 par value, 100,000,000 shares authorized 45,564,072and 43,867,072 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 OCTuS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, Revenues $ $ - $ $ - Cost of goods sold - - Gross margin ) - ) - General and administrative expenses Loss from operations ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Per share information - basic and diluted Net loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 OCTuS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) OPERATING ACTIVITIES Net loss $ $ Adjustments to reconcile net loss to net cashused in operating activities: Share-based compensation Amortization of deferred financing cost - Amortization of debt discount Changes in operating assets and liabilities: Decrease in accounts receivable - Increase in accounts payable and accrued liabilities Increase in accounts payable and accrued liabilities – related parties Increase in stock payable - Net cash used in operating activities INVESTING ACTIVITIES Deposits paid - Net cash used by investing activities - FINANCING ACTIVITIES Cash paid for deferred financing costs ) - Payment on line of credit acquired ) - Proceeds from convertible notes payable Payments on convertible notes payable ) - Proceeds from short term debt – related party Proceeds from exercise of warrants - Proceeds from notes payable - Net cash provided by financing activities Net change in cash CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ $ - Cash paid for income taxes $ - $ - NONCASH INVESTING AND FINANCING ACTIVITIES Conversion of note payable and accrued interest into convertible note payable $ $ - Debt discount from warrants issued with convertible debt $ $ Conversion of accrued interest into convertible note payable - related party $ - $ Net assets acquired in business combination for common stock $ $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 OCTuS, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1 – Summary of Significant Accounting Policies Financial Statement Presentation The accompanying unaudited interim consolidated financial statements ofOCTuS, Inc. (“OCTuS”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements and should be read in conjunction withManagement's Discussion and Analysis and the audited financial statements and notes thereto contained in our 2009 Annual Report filed with the Securities and Exchange Commission on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for 2009 as reported on Form 10-K have been omitted. Principles of Consolidation The financial statements include the business combination of Quantum Energy Solutions, Inc. as of June 30, 2010.All significant intercompany transactions and balances, if any, have been eliminated in consolidation. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Loss Per Share Basic loss per common share (“EPS”) calculations were determined by dividing net loss by the weighted average number of shares of common stock outstanding during the years.Diluted loss per common share calculations were determined by dividing the net loss by the weighted average number of common shares and dilutive common share equivalents outstanding.During the six months ending June 30, 2010 and 2009 common stock equivalents were not included in the calculation, as their effect would be anti-dilutive. Share-Based Compensation OCTuS provides compensation costs for our stock option plans based on estimated fair values. OCTuS estimates the fair value of each stock option at the grant date by using the Black-Scholes option-pricing model and provides for expense recognition over the service period, if any, of the stock option. Subsequent Events OCTuS has evaluated all transactions through the financial statement issuance date for subsequent event disclosure consideration. 6 OCTuS, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 2 – Going Concern The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of OCTuS as a going concern.OCTuS has a working capital deficit of $856,521, a stockholders’ deficit of $1,256,400 and an accumulated deficit of $25,043,633 as of June 30, 2010.In addition, OCTuS has generated net losses of $719,998 and $460,247 during the six months ending June 30, 2010 and 2009, respectively, and currently has minimal revenue generated from operations. We have licensed technologies and initiated energy savings projects and are actively seeking to continue development of technologies and business opportunities in the smart energy sector, which may include the additional licensing, acquisition or development of smart energy and energy efficiency products or technologies as part of the OCTuSSEP (Smart Energy Platform).We anticipate the need for additional debt or equity financing, and if OCTuS raises additional funds through equity financing transactions, the issuance of additional shares would dilute the ownership of existing shareholders.However, OCTuS has no commitment from any party to provide additional capital, and there is no assurance that such funding will be available when needed, or if available, that its terms will be favorable or acceptable to OCTuS. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of OCTuS to continue as a going concern. Note 3 – Business Combination Purchase of Quantum Energy Solutions, Inc. On June 10, 2010, OCTuS entered into an Asset Purchase Agreement and related agreements with Quantum Energy Solutions, Inc., a California corporation (“Quantum”).Effective June 30, 2010, the acquisition of Quantum has been accounted for using purchase accounting since OCTuS acquired substantially all of the assets, debts, employees, intangible contracts and business of Quantum. The purchase price included 150,000 shares of OCTuS common stock, valued at $7,500 on the date of the transaction closing which was June 10, 2010, at $0.05 per share, plus assumption of approximately $62,891 in accounts payable and accrued expenses; assumption of a line of credit facility with a balance of $45,253 and assumption of a 3-year promissory note to the seller for $130,000. OCTuS entered into various employment and consulting arrangements with Quantum employees and a former owner where OCTuS issued 700,000 stock options to purchase common stock at exercise prices ranging from $0.06 to $0.11 per share.OCTuS estimated the fair market value of these stock options to be $38,513 using a Black Scholes pricing model and will be amortized over the future requisite service period.During the six months ended June 30, 2010, $1,870 of share based compensation relating to these options was recognized.The two year consulting arrangement with a former owner of Quantum included additional compensation of (i) a monthly cash payment of $5,000 and (ii) commissions on contracts originated by the consultant on Quantum projects of 10% of the gross margin payable in common stock; 30% of the gross margin payable in cash on projects invoiced in the first 90 days after consummation of the purchase; 20% of the gross margin payable in cash on projects invoiced in the second 90 days after purchase; and 10% of the gross margin payable in cash for projects invoiced thereafter through the end of the two year term.All additional compensation described above occurs after the purchased accounts payable have been paid for. On June 10, 2010, OCTuS assumed a three-year promissory note with the former principal owner of Quantum in the amount of $130,000.The note has a simple interest rate of 6% per year.No later than the 10th day of each month, OCTuS shall pay 36 equal monthly payments of $3,955 for principal and interest (assuming no further principal payments are made as further described) and make principal reduction payments as may occur of 10% of the gross margin of revenue received over the prior 30 days from projects initiated by former Quantum employees or principals.OCTuS may prepay any or this entire note and accrued interest with no penalty any time before the maturity of the note.In June 2010, the former principal of Quantum and OCTuS agreed to assign this note to a trust administered by the former principal owner of Quantum.In addition, OCTuS assumed the outstanding balance of $45,253 owed under a Line of Credit Facility with a variable interest rate currently at 7.25%.The total line of credit capacity is $50,000, but OCTuS cannot borrow under the line of credit. 7 OCTuS, Inc. Notes to Consolidated Financial Statements (Unaudited) The acquisition price was allocated to the assets acquired and liabilities assumed based upon their estimated fair values with the excess being recorded in goodwill.The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition: Cash and cash equivalents $ - Accounts receivable Goodwill Total assets acquired Accounts payable and accrued expenses Line of credit Long term debt Total liabilities assumed Net assets acquired $ The allocation of the purchase price was based on preliminary estimates and is provisional.Estimates and assumptions are subject to change upon the receipt of management’s review of the final amounts and final tax returns.This final evaluation of net assets acquired is expected to be completed as soon as a final accounting is performed but no later than one year from the acquisition date.Any future changes in the value of the net assets acquired will be offset by a corresponding change in goodwill. The following unaudited pro-forma combined condensed financial statements are based on the unaudited historical financial statements of Quantum and OCTuS after giving effect to the acquisition of Quantum. The unaudited pro-forma condensed combined statements of operations for the six months ended June 30, 2010 and 2009 and three months ended June 30, 2010 and 2009, is presented as if the acquisition had taken place on the first day of each period by combining the unaudited historical results of Quantum and OCTuS. The unaudited pro-forma results were as follows: OCTuS, Inc. Unaudited Pro-forma Statements of Operations For the Six Months Ended June 30, 2010 Historical OCTuS, Inc. Historical Quantum Pro-forma Adjustments Pro-forma Condensed Combined Revenues $ $ $
